Exhibit 10.24.6

 

Standard

 

The Cheesecake Factory Incorporated
2010 Stock Incentive Plan, last Amended June 8, 2017

 

NOTICE OF GRANT AND STOCK OPTION AGREEMENT AND/OR RESTRICTED SHARE AGREEMENT

 

Notice is hereby given of the following Option Grant to purchase Shares and/or
Award of Restricted Shares of The Cheesecake Factory Incorporated, a Delaware
corporation (“Company”), pursuant to the 2010 Stock Incentive Plan, last amended
June 8, 2017(“Plan”).  In consideration of the promises and of the mutual
agreements contained in this Notice of Grant and Stock Option Agreement and/or
Restricted Share Agreement (“Agreement”), the parties hereto agree as follows:

 

Section 1.  Definitions.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed thereto in the Plan. 
Otherwise, as used in this Agreement, the following terms shall have the
following respective meanings:

 

Award

 

The Options to purchase stock and/or Restricted Shares granted in accordance
with this Agreement

Code

 

The Internal Revenue Code of 1986, as amended.

Company

 

The Cheesecake Factory Incorporated, a Delaware corporation.

Date of Grant

 

[date]

Participant

 

[name]

No. of Restricted Shares Awarded

 

[           ] Restricted Shares

Restricted Shares
Vesting Date(s)

 

Restricted Shares Vesting

 

[date]

[date]

[date]

 

Date(s)  Incremental Vesting Percentage
60%

20%

20%

 

No. of Non-Statutory Option Shares Granted

 

[           ] Option Shares

Option Exercise Price

 

$[       ] per share

Option Expiration Date

 

[date]

Option Vesting Date(s)

 

[number] Option Shares on [date]

 

 

[number] Option Shares on [date]

 

 

[number] Option Shares on [date]

 

 

[number] Option Shares on [date]

 

 

[number] Option Shares on [date]

Option

 

The option to purchase shares of the Company’s Common Stock granted to
Participant pursuant to the Plan and this Agreement. The Option is not intended
to constitute an “incentive stock option” as that term is used in Code
section 422.

QDRO

 

A domestic relations order as defined in Code section 414(p)(1)(B).

Restricted Shares

 

The shares of the Company’s Common Stock awarded to Participant pursuant to the
Plan and this Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.  Designation of Award.  Subject to the terms and conditions of the
Plan and this Agreement, the Company grants to Participant the Option to
purchase the number of Option Shares shown above and/or grants to Participant
the number of Restricted Shares shown above.

 

Section 3.  Interpretation.  The terms and provisions of the Plan are hereby
incorporated into this Agreement as if set forth herein in their entirety. 
Participant hereby agrees to be bound by the terms of the Plan and this
Agreement and acknowledges that the Option is, and/or Restricted Shares are,
granted subject to and in accordance with the Plan and this Agreement.  In the
event of a conflict between any provision of this Agreement and the Plan, the
provisions of the Plan shall control.  By execution below, Participant
acknowledges receipt of a copy of the 2010 Stock Incentive Plan Summary and
Prospectus. A copy of the Plan is available, without charge, upon request to the
Company’s Stock Plan Administrator.

 

Section 4.  Exercise of Option; Sale of Shares. (a) This Option is exercisable
during its term in accordance with the Option Vesting Dates set out in the
Notice of Grant and Agreement and the applicable provisions of the Plan and this
Agreement. This Option is exercisable in a manner and pursuant to such
procedures as the Committee may determine. No Shares shall be issued pursuant to
the exercise of this Option unless such issuance and exercise complies with
applicable laws.  Assuming such compliance, for income tax purposes, the Shares
shall be considered transferred to the Participant on the date the Option is
exercised with respect to such Shares.    Notwithstanding anything to the
contrary in this Agreement or anywhere else, the Option shall not be exercisable
after the Option Expiration Date.

 

(b)           Payment of the aggregate Exercise Price and any applicable tax
withholding obligation shall be by any of the following, or a combination
thereof, at the election of the Participant:  (i) cash; or (ii) check; or
(iii) consideration received by the Company using a Cashless Exercise; or
(iv) with the Committee’s consent, consideration received by the Company through
a Net Exercise; or (v) with the Committee’s consent, surrender of other Shares,
provided that such Shares in the case of Shares acquired from the Company, have
been vested and owned by the Participant for more than six (6) months on the
date of surrender.  Utilization of the methods described in (iii), (iv) and
(v) shall in all cases be subject to the Company’s Special Trading Policy and
Procedures.

 

(c)           The sale of Shares received from the exercise of the Option may at
the Company’s discretion be delayed in order to restrict sale of the Shares
received from the exercise of an Option during any period in which trading in
the Company’s securities is restricted under the Company’s Special Trading
Policy and Procedures or otherwise as required under applicable securities’
laws.

 

(d)           The sale of Shares received from the exercise of an Option may at
the Company’s discretion be delayed if in the Company’s judgment trading market
conditions would be adversely impacted by the exercise and sale of such Shares. 
The Company may also at its discretion place any reasonable restrictions or
conditions on the sale of Shares received upon exercise of the Option as it
believes would be in the best interests of the trading market for the Company’s
securities.

 

2

--------------------------------------------------------------------------------


 

Section 5.  Termination of Option.  (a) The term of the Option shall commence on
the Date of Grant and expire on the earlier of (i) the Option Expiration Date
set forth above, (ii) the eighth (8th) year anniversary of the Date of Grant; or
(iii) if Participant’s Service is terminated, and such termination of Service
occurs by reason of (A) death or Disability, twelve (12) months from such
termination of Service; (B) Retirement, twelve (12) months from the date of
Retirement, provided, however, that such twelve (12) month period shall instead
be thirty-six (36) months if the Participant has completed at least twenty (20)
continuous years of Service as of the Termination Date; or (C) other than for
Retirement, death or Disability, or Cause, three (3) months from the Termination
Date. Notwithstanding the above, if Participant’s termination of Service occurs
by reason of Cause, neither the Participant nor the Participant’s estate nor
such other person who may then hold the Option shall be entitled to exercise
such Option on or after the Termination Date.

 

(b) In accordance with Plan section 4(g), to the extent that during the entire
last two (2) weeks prior to the termination of a vested, in-the-money Option due
to the Participant’s termination of Service for ay reason other than by the
Company for Cause, a sale of Shares underlying such Option would violate
Section 16(b) of the Exchange Act or would otherwise be prohibited by Company
policy or applicable law or regulations, then such Options shall instead remain
exercisable for two (2) weeks after the first business day that all such
prohibitions to sale are no longer applicable (subject in all cases to the term
of the Option as set forth in Section 5 above).

 

(c)           Notwithstanding anything to the contrary in this Agreement or
anywhere else, the Option shall not be exercisable after the Option Expiration
Date.

 

Section 2.  Restricted Shares and Forfeiture.  The unvested portion of the
Restricted Shares is subject to forfeiture.  Except as provided in this
Agreement, in order to vest in and not forfeit the Restricted Shares, the
Participant must remain in Service until the applicable Restricted Shares
Vesting Date (as such date may be accelerated pursuant to Section 8 below) and
until the Restricted Shares Vesting Date the Participant may not transfer
(within the meaning described in Section 9) any unvested Restricted Shares
(“Restrictions”).

 

Section 3.  Dividend and Voting Rights For Restricted Shares.  After the Date of
Grant, Participant shall be entitled to voting rights with respect to the
Restricted Shares even though the Restrictions have not lapsed, provided that
such rights shall terminate immediately as to any Restricted Shares that are
forfeited pursuant to this Agreement.  If any dividends are declared and paid on
Shares, then such dividends (whether in the form of cash or Shares) shall be
subject to the same vesting conditions and restrictions as the Restricted Shares
with respect to which the dividends were paid and Participant shall not be
entitled to receive any such dividends until the Restrictions have lapsed.  If
the Board makes any adjustment pursuant to Section 11 of the Plan and the
Restrictions have not lapsed as to the Restricted Shares prior to such
adjustment, the Restrictions and forfeiture provisions of this Agreement shall
be applicable to any additional Shares resulting from such adjustment to the
same extent as the Restrictions and forfeiture provisions of this Agreement and
forfeiture provisions of this Agreement applicable to the Restricted Shares to
which the additional Shares relate.

 

3

--------------------------------------------------------------------------------


 

Section 4. Vesting Date; Lapse of Restrictions.

 

Except as otherwise provided in the Plan or this Agreement, the Option Vesting
Date and/or the Restricted Shares Vesting Date shall occur as follows:

 

(a)           The Option, or portion thereof, shall be exercisable on an
applicable Option Vesting Date (as such date may be accelerated pursuant to this
Section 8 below) provided the Participant is in Service and in good standing on
the applicable Vesting Date.  Notwithstanding the foregoing, in the event of
Participant’s death or Disability, the portion of the Option that would have
otherwise vested during the period beginning on the date of such death or the
Termination Date due to such Disability and ending on the date that is twelve
(12) months thereafter shall vest as of the date of the Participant’s death or
the Termination Date due to such Disability. Notwithstanding anything to the
contrary herein, any Option Shares granted hereunder which are held by
Participant as of Participant’s Date of Severance (as such term is defined under
the Severance Plan) and scheduled to vest on or after the Date of Severance and
prior to the one year anniversary date of  such Date of Severance shall vest as
of such Date of Severance, but only if Participant’s employment is terminated
due to a Service Severance (as that term is defined in the Severance Plan)
occurring on or after the date of  a Change in Control and prior to the one year
anniversary date of such Change in Control.

 

(b)           The Restrictions on the Restricted Shares shall lapse on the
Restricted Shares Vesting Date; provided, however, that except as provided in
this Section 8 below (or Plan Sections 3(b)(iv) or 12)) in no event shall the
Restrictions on Restricted Shares lapse prior to one (1) year from the Date of
Grant.  Notwithstanding the foregoing, and in accordance with Plan Sections
3(b)(iv) and 10(c), in the event of Participant’s death or Disability, the
Restrictions that would have otherwise lapsed during the period beginning on the
date of such death or Termination Date due to such Disability and ending on the
date that is twelve (12) months thereafter shall lapse as of the date of the
Participant’s death or the Termination Date due to such Disability.

 

(c)           Vested Restricted Shares may be settled in (i) Shares, (ii) cash,
or (iii) a combination of both, as determined by the Committee.  Until the Award
is settled, the number of Restricted Shares subject to the Award shall be
subject to adjustment pursuant to Section 11 of the Plan.  Whenever cash is used
to settle some or all of Participant’s Restricted Shares, the Fair Market Value
(determined as of the Vesting Date) shall be used to determine the amount of
cash to be provided to Participant.  Vested Restricted Shares will entitle
Participant to receive upon the Vesting Date a whole number of Shares and/or
cash such that the aggregate value provided to Participant equals the Fair
Market Value multiplied by the total number of vested Restricted Shares being
settled.  Settled Restricted Shares shall be immediately canceled and no longer
outstanding and Participant shall have no further rights or entitlements related
to those settled Restricted Shares.

 

4

--------------------------------------------------------------------------------


 

Section 5.  Restrictions on Transfer.

 

(a)           The Option may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, alienated or encumbered (collectively, a
“Transfer”) in any way by Participant, either voluntarily or involuntarily, and
may be exercised during the lifetime of Participant only by Participant, or in
the event of Participant’s legal incapacity, by Participant’s guardian or legal
representative acting in a fiduciary capacity on behalf of Participant under
state law.  If Participant dies, the Option shall thereafter be exercisable as
provided above and in the Plan.  The Option shall not be subject to execution,
attachment or similar process other than pursuant to a QDRO.

 

(b)           Prior to the time that the Restrictions have lapsed with respect
to Restricted Shares, the Restricted Shares, nor any interest therein, or amount
payable in respect thereof maybe Transferred in any way, either voluntarily or
involuntarily.  The Transfer restrictions in the preceding sentence shall not
apply to: (i) transfers to the Company; (ii) transfers by will or the laws of
descent and distribution; or (iii) transfers pursuant to a QDRO.  Upon and after
the time any Restrictions shall have lapsed, Participant shall be permitted to
transfer the Shares as to which the Restrictions have lapsed subject to
applicable securities law requirements, the Company’s Special Trading Policy and
Procedures, and any other applicable laws or regulations.

 

(c)           Any attempted Transfer of the Option or Restricted Shares contrary
to the provisions hereof, and the levy of any execution, attachment or similar
process upon the Option, or Restricted Shares, except pursuant to a QDRO, shall
be null and void and without effect.

 

Section 6.  Designation of Beneficiary.  Participant may designate one or more
beneficiaries with respect to this Award or any Awards made under the Plan by
timely filing the prescribed beneficiary designation form with the Company.  A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time prior to the Participant’s death.  If no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested portion of the Award shall be transferred or
distributed to the Participant’s estate.

 

Section 7.  No Tax or Other Advice from Company.  The Company has not provided
any tax, legal or financial advice to Participant, and the Company has not made
any recommendations regarding Participant’s participation in the Plan or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with Participant’s own personal tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan or this Agreement.

 

Section 8.  Tax Withholding.  The Company in its discretion shall be entitled to
require a cash payment by or on behalf of Participant and/or deduct from other
compensation payable to Participant any sums required by federal, state, local
or foreign tax law or regulation to be withheld with respect to the lapsing of
any Restrictions.  If Participant makes the election permitted by
Section 83(b) of the Code to include in such Participant’s gross income in the
year of transfer the amounts specified in Section 83(b) of the Code, then
Participant shall notify the Company of such election within 10 days after
filing the notice of the election with the Internal Revenue Service. 
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.  MOREOVER, PARTICIPANT IS RELYING SOLELY ON PARTICIPANT’S
OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE A CODE
SECTION 83(B) ELECTION.

 

5

--------------------------------------------------------------------------------


 

Section 9.  Notices.  All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

(a)           if to the Company:

 

The Cheesecake Factory Incorporated
                26901 Malibu Hills Road
                Calabasas Hills, California  91301
                Attention:  General Counsel

 

If to the Company, to exercise an Option:

 

The Cheesecake Factory Incorporated
                26901 Malibu Hills Road
                Calabasas Hills, California  91301
                Attn: Stock Plan Administrator

 

(b)           if to Participant:

 

The last address set forth in the Company’s records or to such other address as
the party to whom notice is to be given may have furnished to the other party in
writing in accordance herewith.  Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery (or if such date is not a business day, on the next business
day after the date of delivery), (ii) in the case of nationally recognized
overnight courier, on the next business day after the date sent, (iii) in the
case of telecopy transmission, when received (or if not sent on a business day,
on the next business day after the date sent), and (iv) in the case of mailing,
on the third business day following that date on which the piece of mail
containing such communication is posted.

 

Section 14. Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

 

6

--------------------------------------------------------------------------------


 

Section 15. Participant’s Undertaking.  Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or affect one or more of the obligations or restrictions imposed on
Participant pursuant to the express provisions of this Agreement and the Plan.

 

Section 16. Modification of Rights.  The rights of Participant are subject to
modification and termination in certain events as provided in this Agreement and
the Plan.

 

Section 17. Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

Section18.  Resolution of Disputes.

 

(a)           Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement or the Plan shall be settled by binding arbitration
held in Los Angeles, California, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect, except as
specifically otherwise provided in this Section 20.  This Section 20 shall be
construed and enforced in accordance with the Federal Arbitration Act,
notwithstanding any other choice of law provision in this Agreement. 
Notwithstanding the foregoing:

 

Any party hereto may, in its discretion, apply to a court of competent
jurisdiction for equitable relief.  Such an application shall not be deemed a
waiver of the right to compel arbitration pursuant to this Section.

 

(b)           Arbitrators. The panel to be appointed shall consist of three
neutral arbitrators:  one selected by the Company, one selected by the
Participant, and one selected by the designees of the Company and Participant.

 

(c)           Procedures.  The arbitrator(s) shall allow such discovery as the
arbitrator(s) determine appropriate under the circumstances and shall resolve
the dispute as expeditiously as practicable, and if reasonably practicable,
within one hundred twenty (120) days after the selection of the arbitrator(s). 
The arbitrator(s) shall give the parties written notice of the decision, with
the reasons therefor set out, and shall have thirty (30) days thereafter to
reconsider and modify such decision if any party so requests within ten
(10) days after the decision.

 

(d)           Authority.  The arbitrator(s) shall have authority to award relief
under legal or equitable principles, including interim or preliminary relief,
and to allocate responsibility for the costs of the arbitration and to award
recovery of attorneys’ fees and expenses in such manner as is determined to be
appropriate by the arbitrator(s).

 

7

--------------------------------------------------------------------------------


 

(e)           Entry of Judgment.  Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having in personam and subject matter
jurisdiction.  Company and Participant hereby submit to the in personam
jurisdiction of the Federal and State courts in Los Angeles, California, for the
purpose of confirming any such award and entering judgment thereon.

 

(f)            Confidentiality.  All proceedings under this Section 20, and all
evidence given or discovered pursuant hereto, shall be maintained in confidence
by all parties and by the arbitrators.

 

(g)           Continued Performance.  The fact that the dispute resolution
procedures specified in this Section 20 shall have been or may be invoked shall
not excuse any party from performing its obligations under this Agreement and
during the pendency of any such procedure all parties shall continue to perform
their respective obligations in good faith.

 

(h)           Tolling.  All applicable statutes of limitation shall be tolled
while the procedures specified in this Section 20 are pending.  The parties will
take such action, if any, required to effectuate such tolling.

 

(i)            Confidentiality.  All proceedings under this Section, and all
evidence given or discovered pursuant hereto, shall be maintained in confidence
by all parties and by the arbitrators.

 

Section 19. No Employment Commitment by Company.  Nothing in this Agreement or
the Plan constitutes an employment commitment by the Company, confers upon
Participant any right to remain employed by the Company or any subsidiary,
interferes in any way with the right of the Company or any subsidiary at any
time to terminate such employment, or affects the right of the Company or any
subsidiary to increase or decrease Participant’s compensation or other benefits.

 

Section 20. Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

 

Section 21. Entire Agreement.  This Agreement and the Plan (and the other
writings referred to herein) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.

 

Section 22. Severability.  If any provision of this Agreement is found to be
invalid or unenforceable, the invalidity or unenforceability shall not affect
the validity of the remaining provisions hereof.  Notwithstanding the foregoing,
if such provision could be more narrowly drawn so as not to be invalid,
prohibited or unenforceable in such jurisdiction, it shall be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

8

--------------------------------------------------------------------------------


 

Section 23. Compliance with Section 409A of the Code.  The Option and/or the
Restricted Shares awarded under this Agreement, as the case may be, are intended
in all respects not to subject the Participant to taxation under Section 409A of
the Code.  To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation,
any such regulations or guidance that may be issued after the Date of Grant so
that neither the Option nor any Restricted Shares will be subject to Code
Section 409A.  In the event that the Company determines that any amounts will be
taxable to Participant under Section 409A of the Code and related Department of
Treasury guidance, the Company may, in its sole and absolute discretion, adopt
such amendments to this Agreement (having prospective or retroactive effect),
and/or take such other actions, as the Company determines to be necessary or
appropriate to avoid the application of Section 409A of the Code to such Option
or Restricted Shares.  No such amendment or other action shall be adopted or
taken that will cause the Option and/or the Restricted Shares to be subject to
Section 409A.

 

Section 24. Stock Certificates For Restricted Shares.

 

If Restricted Shares are awarded under this Agreement, the Company shall issue
such Restricted Shares subject to this grant either: (i) in certificate form as
provided below; or (ii) in book entry form, registered in the name of
Participant with notations regarding the applicable restrictions on transfer
imposed under this Agreement.

 

Any certificates representing Restricted Shares that may be delivered to
Participant by the Company prior to the lapse of the Restrictions shall be
promptly redelivered to the Company to be held by the Company until the
Restrictions on such Shares shall have lapsed and the Shares shall thereby have
become transferable or the Shares represented thereby have been forfeited
hereunder.  Such certificates shall bear the following legend:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein is subject to substantial restrictions on transfer under an
Agreement entered into between the registered owner and The Cheesecake Factory
Incorporated.  A copy of such Agreement is on file in the office of the
Secretary of The Cheesecake Factory Incorporated.”

 

After the lapse of the Restrictions with respect to any of the Restricted
Shares, the Company shall, as applicable, either remove the notations on any of
the Restricted Shares issued in book entry form as to which the Restrictions
have lapsed or deliver to Participant a certificate or certificates evidencing
the number of Restricted Shares as to which the Restrictions have lapsed. 
Participant (or the beneficiary or personal representative of Participant in the
event of Participant’s death or Disability, as the case may be) shall deliver to
the Company any representations or other documents or assurances required in
accordance with the Plan.  The Shares so delivered shall no longer be Restricted
Shares.

 

9

--------------------------------------------------------------------------------


 

(a)           If Restricted Shares are awarded under this Agreement,
concurrently with the execution and delivery of this Agreement, Participant
shall deliver to the Company an executed Stock Power and Assignment Separate
from Certificate in the form attached hereto as Exhibit A, in blank, with
respect to such Shares.  Participant, by acceptance of the grant of Restricted
Shares, shall be deemed to appoint, and does so appoint by execution of this
Agreement, the Company and each of its authorized representatives as
Participant’s attorney(s) in fact to effect any transfer of forfeited Shares (or
Shares otherwise reacquired or withheld by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Agreement and to execute such
documents as the Company or such representatives deem necessary or advisable in
connection with any such transfer.

 

 

THE CHEESECAKE FACTORY INCORPORATED,

 

a Delaware corporation

 

 

 

By: [g10251lsi001.gif]

 

Name and title: David Overton, Chairman of the Board and Chief Executive Officer

 

Its Authorized Officer

 

10

--------------------------------------------------------------------------------


 

BY EXECUTION BELOW I ACCEPT ALL TERMS AND CONDITIONS OF THE NOTICE OF GRANT AND
THE OTHER DOCUMENTS REFERENCED HEREIN

 

 

PARTICIPANT:

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

(Please execute and return this Notice of Grant to the Company’s Stock Plan
Administrator
at the address above; keep a copy for your records)

 

Attachments:

 

·                  Exhibit A — Stock Power (Attached only if Restricted Shares
are awarded)

·                  2010 Stock Incentive Plan Summary and Prospectus

·                  Special Trading Policy and Procedures

·                  Online Grant Agreement Acceptance Acknowledgment

·                  SEC Filing List (prospectus supplement)

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK POWER AND

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                                                
(           ) shares of the Common Stock, $0.01 par value per share, of The
Cheesecake Factory Incorporated, a Delaware corporation (the “Company”),
standing in the name of                     on the books of the Company
represented by Certificate No.        herewith and does hereby irrevocably
constitute and appoint                                               attorney to
transfer the said stock on the books of the Company with full power of
substitution in the premises.

 

Dated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

12

--------------------------------------------------------------------------------